Citation Nr: 0317599	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the service 
connected residuals of a ganglionectomy of the left wrist 
with scar, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that increased the veteran's evaluation for his 
service connected residuals of a ganglionectomy of the left 
wrist with scar to a 20% evaluation.  The veteran continues 
to disagree with the level of disability assigned.  A hearing 
at the regional office before a decision review officer was 
held in November 2002.


FINDING OF FACT

The veteran's service connected residuals of a ganglionectomy 
of the left wrist with scar currently consist of slight pain 
and numbness, with slight loss of grip strength, and no 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent, for 
the veteran's service connected residuals of a ganglionectomy 
of the left wrist with scar, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8514, 8515, 8516 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 2001 
rating action, and were provided a Statement of the Case 
dated April 2002, and a Supplemental Statement of the Case 
dated March 2003.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO sent the veteran a letter in 
August 2001, explaining the veteran's rights under the VCAA.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim, dated August 2001 and February 2002.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
the veteran has been notified as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.  See Quartucccio v. Principi, 16 Vet. App. 
183 (2002).


Facts

Historically, the veteran was granted service connection for 
the residuals of a ganglionectomy of the left wrist with scar 
at a 10 percent evaluation by a rating decision dated March 
1995.  That decision was based on the veteran's service 
medical records, which indicated that the veteran underwent 
removal of a left wrist ganglion cyst in service, and on the 
results of a VA examination which noted a tender scar.

A rating decision dated November 1997 purported to reduce the 
veteran's evaluation to a noncompensable level; however, a 
September 1999 Board decision reinstated the veteran's 10 
percent evaluation.

In July 2001, the veteran submitted a claim for an increased 
rating for the residuals of his ganglionectomy of the left 
wrist with scar.  The veteran was increased to a 20 percent 
evaluation, effective the date of claim, however, the veteran 
continues to disagree with the level of evaluation assigned.  
The relevant evidence of record includes the reports of VA 
and private outpatient treatment, and VA examinations.

The veteran's service medical records clearly indicate that 
the veteran is right handed.  Thus, the minor extremity is 
being evaluated in this case.

The veteran received a VA examination in August 2001.  The 
report of that examination indicates that upon examination, 
both wrists were the same in circumference.  Range of motion 
of the left wrist was the same as that of the right wrist, 
with dorsiflexion of 60 degrees and palmar flexion of 60 
degrees.  There was decreased sensation in the hand both to 
temperature and touch as well as pain sensation.  Grip in the 
left hand was 2/5 compared to 5/5 in his right hand.  The 
examiner's impression was of numbness and weakness of the 
left hand secondary to carpal tunnel syndrome.  The examiner 
indicated that chronic tendinitis which could ensue after 
surgical intervention of the left wrist, could, over a period 
of time, contribute towards the swelling in the left wrist, 
which would lead to increased pressure applied to the nerves 
supplying the left hand.  This in turn contributed to carpal 
tunnel syndrome.  Therefore, the examiner opined that it was 
as likely as not that the veteran's prior surgery to his left 
wrist secondary to a ganglion cyst removal was related to his 
present symptoms.

A private medical record dated February 2002 indicates that 
the veteran presented with a 3-4 year history of intermittent 
pain and numbness of the left hand, with worsening symptoms 
over the past few months.  The veteran reported that he wakes 
up every night once or twice with numbness and pain of the 
left wrist and fingers.  It was noted that a prior study 
found left C7, C8, and T1 parietal neuropathy, with no 
evidence of left carpal syndrome or left ulnar neuropathy at 
the wrist or elbow.  Upon examination, left grip strength was 
4+/5, and strength was 5/5 in all other major muscle groups 
of the left upper extremity.  Strength was 5/5 in the right 
upper extremity.  Sensory examination revealed no PP or LT 
abnormalities of the left hand compared to the right hand.  
Deep tendon reflexes were 2+ and symmetric in biceps, 
triceps, brachioradialis, patella, and Achilles.  Babinski 
sign was absent.  Coordination was intact.  The examiner's 
impression was of possible carpal tunnel syndrome, possible 
ulnar neuropathy at the wrist or elbow, and possible cervical 
radiculopathy.

A private motor nerve conduction and EMG study conducted in 
February 2002 noted no significant abnormalities of the motor 
nerves, in latency, amplitude, or conduction.  There were 
findings of abnormalities in several sensory nerves.  The 
doctor indicated that the abnormalities continued to show a 
left C7, C8, and T1 polyradiculopathy.  No evidence of left 
carpal tunnel syndrome, left ulnar neuropathy at the wrist or 
elbow, or other entrapment neuropathies on the left was 
shown.  It was noted that comparison with previous nerve 
conduction and EMG study performed in May 1999 showed no 
significant changes.

The veteran received a further VA neurology examination in 
February 2002.  At that time, the veteran reported having 
persistent trouble with use of the left hand due to numbness 
of the thumb and 5th finger, swelling, and pain.  He also 
reported that in the last few years symptoms had worsened 
with more extensive pain in the hand, extending mostly to the 
elbow but sometimes all the way to the shoulder, and more 
numbness involving other fingers.  The veteran noted that the 
pain was worst in the evening and at night, but that he also 
had a lot of trouble during the day.  Medication helped 
transiently.  He noted that sometimes he had trouble 
controlling the hand.  His fingers would cramp into extension 
and sometimes abduction.

Upon examination, the examiner noted fairly diffuse weakness 
of the left upper extremity, although there was a lot of give 
way.  There was normal muscle mass and tone.  Reflexes were 
2+ and equal in the upper extremities.  Sensory examination 
showed deficits to pin prick in the hand and forearm, 
somewhat patchy, and did not conform to root or peripheral 
nerve distribution (crosses radial, ulnar, and medial; 
crosses C6, C7, T1).  There was a positive Tinel's sign on 
the right, and a positive Falen's sign on the left.  Hand and 
wrist films from 1997 were normal.  The examiner indicated 
that findings were more extensive than median, radial, or 
ulnar nerves involvement at the wrist, although the examiner 
indicated that there might have been embellishment on the 
examination.  Some findings and symptoms could be consistent 
with carpal tunnel syndrome.

An addendum to this examination dated March 2002 indicates 
that a cervical MRI showed some spondylosis with some 
foraminal narrowing and no cord compression.  EMG was normal 
except for a borderline median palmar sensory latency 
prolonged compared to the ulnar nerve which was insufficient 
to make a diagnosis of carpal tunnel syndrome.  Wrist films 
were normal.  The examiner indicated that these kinds of 
findings were most consistent with early carpal tunnel 
syndrome, which was likely exacerbated by the veteran's 
service connected wrist problem.

A private record dated March 2002 indicates that the veteran 
reported his left wrist pain was a 1, on a scale of 1 to 5.  
It was noted that testing indicated a polyneuropathy of the 
left upper extremity which was unchanged from previous 
studies performed several years ago.  The veteran also rated 
his discomfort as a 1 on a scale of 1 to 5.  Examination 
revealed no intrinsic atrophy, and full range of motion of 
the wrist and hand.  Grip strength was weak more so than 
opposition, pinch, and abduction strength.  He had decreased 
sensation of the first, second, and fifth fingers on the left 
hand, representing a change in sensory loss from his last 
examination.  The examiner recommended symptomatic treatment 
including exercises.

The veteran received a hearing at the RO, before a decision 
review officer, in November 2002.  The transcript of that 
hearing indicates that the veteran reported that his wrist 
was getting worse, that it was painful and would swell, and 
that it would periodically become numb, causing him to drop 
things.  The veteran indicated that he was right handed.  He 
stated that he tried to avoid using the left hand as much as 
possible, in order to avoid dropping and breaking things.


The Law

As noted, it is maintained that the 20 percent disability 
evaluation currently assigned to the service connected 
residuals of a ganglionectomy of the left wrist with scar is 
inadequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The provisions of 38 C.F.R. 4.120 (2002) dictate that 
neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc. In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

The veteran's service connected residuals of a ganglionectomy 
of the left wrist with scar are currently rated as 20 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2002).  Under Diagnostic Code 8515, paralysis of the median 
nerve, a 70 percent evaluation for the major extremity (60 
percent for the minor extremity) is warranted if the evidence 
establishes complete paralysis of the median nerve with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.

Compensation is also provided for incomplete paralysis of the 
median nerve that is severe (50 percent major/40 percent 
minor extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001).

The veteran could also be rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514, for damage to the radial nerve.  Under 
Diagnostic Code 8514, compensation is provided for complete 
paralysis of the musculospiral nerve (radial nerve) (70 
percent for the major extremity/60 percent for the minor 
extremity) manifested by drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at wrist, extend proximal phalanges of fingers, 
extend thumb, or make lateral movement of wrist; supination 
of hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2002).

Compensation is also provided under Diagnostic Code 8514 for 
incomplete paralysis of the radial nerve that is severe (50 
percent major/40 percent minor extremity), moderate (30 
percent major/20 percent minor extremity), and mild (20 
percent for the major or minor extremity).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2002).

Finally, the Board finds that the veteran could also be rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for damage to 
the ulnar nerve.  Under Diagnostic Code 8516, paralysis of 
the ulnar nerve, a 60 percent rating for the major extremity 
(50 percent for the minor extremity) is warranted when the 
evidence establishes complete paralysis characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers, the inability to 
spread the fingers or reverse, the inability to adduct the 
thumb; flexion of the wrist weakened.

Compensation is also provided for incomplete paralysis of the 
ulnar nerve that is severe (40 percent major/30 percent minor 
extremity), moderate (30 percent major/20 percent minor 
extremity), and mild (10 percent for the major or minor 
extremity).  38 C.F.R. 4.124a, Diagnostic Code 8516 (2002).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. 7104(a) (West 2002); 38 C.F.R. 
4.2, 4.6 (2002).


Anaylsis

Taking all the evidence into account, the Board finds that 
the veteran is currently properly rated as 20 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515, for 
a moderate incomplete paralysis of the median nerve.  In this 
regard, the Board notes that, while the veteran has reported 
problems with pain and discomfort in his hand, in his most 
recent report of private treatment dated March 2002, the 
veteran characterized his level of pain and discomfort as 
being only a 1 out of 5; further, the veteran was found to 
have a full range of motion of the wrist and hand.  Also, 
although the veteran has frequently been found to have some 
loss of grip strength, many of the veteran's medical records 
also show that the veteran has been diagnosed with a left C7, 
C8, and T1 parietal neuropathy, which is not related to his 
service connected condition.  Further, the nerve rating 
assigned herein contemplates some weakness of handgrip.  The 
veteran's August 2001 VA examination noted that the veteran 
had the same range of motion of the wrist in the right and 
left hand, although he was found to have decreased sensation 
in the hand both to temperature and touch as well as pain 
sensation, and grip in the left hand of 2/5.  

Considering all the evidence of record, and all the veteran's 
symptomatology, the Board finds that the veteran's service 
connected disability is no more than moderate, such that a 20 
percent rating would be warranted for a moderate incomplete 
paralysis of the median nerve of the minor hand, the rating 
that the veteran is currently receiving.  

The Board further notes that no evidence has been presented 
to indicate that the veteran's condition is comparable to 
severe incomplete paralysis of the median nerve, or to 
complete paralysis of the median nerve, such that a higher 
rating is indicated.  In this regard, the Board again notes 
that the veteran has been found several times to have a full 
range of motion of the wrist and hand, and has most recently 
characterized his pain and discomfort levels as 1 out of 5.  
The Board does not find that this level of symptomatology 
rises to a severe level such that a higher rating would be 
warranted.

Finally, the Board is of the opinion that the veteran would 
be most properly rated under Diagnostic Code 5815, because of 
the borderline median palmar sensory latency noted in March 
2002, thus making a rating under the median nerve code most 
appropriate.  However, the Board notes that the veteran would 
warrant the same rating, of 20 percent for a moderate 
incomplete paralysis, under either Diagnostic Codes 8514, or 
8516.  The Board notes that the veteran should not be rated 
separately under these codes, as this would constitute 
impermissible pyramiding, using multiple diagnostic codes to 
evaluate the same manifestations of disability.  38 C.F.R. § 
4.14 (2002)

The Board also points out that, because there are no recent 
findings of a tender or painful scar on examination, the 
veteran would not be entitled to a separate rating for his 
scar under the relevant diagnostic codes governing skin 
injuries.

Thus, the Board finds that the veteran is currently properly 
rated as 20 percent disabled for his service-connected 
residuals of a ganglionectomy of the left wrist with scar.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for the service-
connected residuals of a ganglionectomy of the left wrist 
with scar, currently evaluated as 20 percent disabling, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

